GREEN, Judge.
We reverse the sentences entered upon the revocation of Richard Harris’s probation in case number 95-00104 and his community control in case number 99-18309. Multiple points on appeal have been raised concerning the appropriateness of the sentences as applied to each of the two eases and whether Harris received the correct credit for time served. No written order revoking probation or community control was entered, and Harris’s motion to correct the illegal sentences was not ruled upon and, therefore, is deemed denied. The State concedes that this cause must be remanded for resentencing and for the entry of an appropriate order. We therefore reverse and remand for the entry of an order revoking probation and community control and for resentencing to reflect credit for time served.
Reversed and remanded for further proceedings consistent with this opinion.
SALCINES and KELLY, JJ„ concur.